DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ANTONIO DOLL,
                                Appellant,

                                     v.

     JULIE JONES, SECRETARY OF FLORIDA DEPARTMENT OF
                       CORRECTIONS,
                          Appellee.

                              No. 4D18-3288

                               [May 9, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 502018CA009300.

  Antonio Doll, South Bay, pro se.

   Ashley B. Moody, Attorney General, Tallahassee, and James J. Carney,
Sr. Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.